                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     MUHAMMAD KHAN,                                      Case No. 18-cv-07490-BLF
                                   8                     Plaintiff,
                                                                                             ORDER ADDRESSING PLAINTIFF’S
                                   9               v.                                        NOTICE FILED FEBRUARY 11, 2019;
                                                                                             AND EXTENDING PLAINTIFF’S
                                  10     SAP LABS, LLC, et al.,                              DEADLINE TO FILE OPPOSITION TO
                                                                                             MOTION TO DISMISS TO MARCH 1,
                                  11                     Defendants.                         2019
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, who is incarcerated and proceeding pro se, filed the complaint in this action in the
                                  14   Santa Clara County Superior Court on August 21, 2018. See Notice of Removal, ECF 1.
                                  15   Defendants removed the action to federal district court and filed a motion to dismiss which is set
                                  16   for hearing on May 16, 2019. See Notice of Removal, ECF 1; Motion to Dismiss, ECF 7.
                                  17          Plaintiff has not filed an opposition to the Motion to Dismiss and his time to do so has
                                  18   expired. On February 11, 2019, Plaintiff filed a “notice” in which he: (1) asserts that Defendants
                                  19   have not responded to his subpoenas; (2) states that he needs the subpoenaed documents to
                                  20   respond to the Motion to Dismiss and to amend his complaint; (3) requests leave to amend his
                                  21   complaint; and (4) asks that this case be designated as “complex.” See Pl.’s Notice, ECF 23.
                                  22   Defendants filed a response to the notice on February 13, 2019. See Defs.’ Response, ECF 24.
                                  23          A.        Subpoenas
                                  24          With respect Plaintiff’s assertion that Defendants have failed to respond to discovery
                                  25   requests, discovery is not yet open in this case. If discovery disputes arise in the future, Plaintiff
                                  26   may file an appropriate motion before Magistrate Judge Susan van Keulen, who is the referral
                                  27   Magistrate Judge assigned to all discovery disputes in this case. To the extent Plaintiff is
                                  28   requesting relief from the undersigned regarding the subpoenas, the request is DENIED.
                                   1          B.      Opposition to Motion to Dismiss

                                   2          The fact that Plaintiff has not received the subpoenaed documents does not excuse his

                                   3   failure to oppose Defendant’s Motion to Dismiss in a timely fashion. Plaintiff is not entitled to

                                   4   discovery unless and until he states a viable claim against Defendants. See Mujica v. AirScan Inc.,

                                   5   771 F.3d 580, 593 (9th Cir. 2014) (“The Supreme Court has stated, however, that plaintiffs must

                                   6   satisfy the pleading requirements of Rule 8 before the discovery stage, not after it.”). The Court

                                   7   nonetheless will grant Plaintiff a short extension of time to file his opposition because of his pro se

                                   8   status and his confusion regarding the significance of the subpoenas.

                                   9          Plaintiff’s deadline to file opposition to the Motion to Dismiss is EXTENDED to March 1,

                                  10   2019. No further extensions will be granted.

                                  11          C.      Request for Leave to Amend

                                  12          Plaintiff’s request for leave to amend the complaint does not provide sufficient information
Northern District of California
 United States District Court




                                  13   for the Court to consider it. He states that he wishes to “add missing defendants,” but he does not

                                  14   explain who he wishes to add or why. The request for leave to amend is DENIED WITHOUT

                                  15   PREJUDICE to the filing of a motion for leave to amend under Federal Rule of Civil Procedure

                                  16   15(a). Plaintiff must attach a proposed amended complaint to any motion for leave to amend.

                                  17          D.      Request to Designate Case as Complex

                                  18          Finally, Plaintiff’s request to designate this case as “complex” is DENIED.

                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: February 15, 2019

                                  23                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         2
